DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 30, 2022 has been entered. Claims 1-16 remain pending in the application. Claims 1-3, 7-12, and 14-16 are noted as amended. Applicant’s amendments to the specification and claims have overcome all previous objections and the 35 U.S.C 101 rejection set forth in the Non-Final Office Action mailed July 12,2022 and all objections and the 101 rejection therein have been withdrawn. However, new objections are noted below. Additionally, the amendment to claim 1 removes the limitation that invoked 35 U.S.C. 112(f), so the 112(f) interpretation is thereby rendered moot. 

Claim Objections
Claims 1-2, 15, and 16 are objected to because of the following informalities:  
In claim 1 line 3, “control display of a” should read “control displaying of a”.
In claim 1 line 5, “control switch of the” should read “control switching of the”.  
In claim 2 line 2, “a selection of a character” should read “a selection of a second character” or “a selection of another character” to make it clear the selected character of claim 2 is different from the character selected in claim 1.
In claim 15 line 5, “controlling switch of the” should read “controlling switching of the”.  
In claim 16 line 7, “controlling switch of the” should read “controlling switching of the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US PGPub 20140191974), hereinafter referred to as Sako, in view of Mori (US PGPub 20060010378).
In regards to claims 1, 15, and 16, Sako teaches an information processing device [claim 1] (Abstract; Paragraph 0038); an information processing method [claim 15] (Paragraph 0031); and a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations [claim 16] (Paragraph 0011) comprising: 
circuitry (Paragraph 0146 teach the system and method is operated on hardware including a CPU, ROM, and RAM also referred to as a tablet or PC) configured to control display of a character string (Paragraph 0114 teaches the system displays text notations on the display apparatus, part of the PC (control unit)) based on a first notation mode corresponding to a trait of a user (Paragraph 0090 teaches the system can set the display of text notation (text) based on a user attribute); and 
control switch of the first notation mode to a second notation mode (Per paragraphs 0028-0033 of the instant application, the various notation modes include kanji, hiragana, and katakana with or without the presence of furigana. Paragraph 0114 of Sako teaches the system can change the text notation from Kanji to Kana1 and/or change the presence of furigana thereby the system can be changed to a “second mode” in which kanji are displayed with furigana), wherein in the second notation mode, related information is co-displayed together to with the selected character (Paragraphs 0090-0091 teach one of the settings based on the user attributes includes presenting furigana (related information) alongside the kanji or kana; further paragraph 0114 teaches the system can change the setting for the presence of furigana). 
Sako does not explicitly teach a first notation mode corresponding to a school grade of a user; control switch of the first notation mode to a second notation mode based on a selection of a character in the character string displayed in the first notation mode; the selected character and a character belonging to a proficiency level group same as a proficiency level group of the selected character, and the character string includes the selected character. However, Mori teaches a computer display system including annotations and text substitution (Paragraph 0045) and a predetermined notation mode corresponding to a school grade of a user (Paragraphs 0029, 0038, 0045 teach the system’s user information (equivalent to Sako’s User attributes) includes a user’s reading level and the text display being based on the user’s grade and reading level (which is also often associated with a user’s age or grade)); based on a selection of a character in the character string displayed in the first notation mode (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation and substitutions that meet their preferences based on the selected kanji) and the selected character and a character belonging to a proficiency level group same as a proficiency level group of the selected character, and the character string includes the selected character (Abstract; Paragraphs 0033-0034, 0036 teach the system recognizes a user’s reading level and maps the text to various reading levels and corresponding difficulties, based on the mapping the text is customized including substituting or annotating notations of similar difficulty characters (proficiency level group) based on the reading level of the user and characters in the text such that all kanji of the same difficulty level will be co-displayed with furigana or substituted with kana).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including grade and reading levels as user attributes, allowing a user to select specific characters for annotating or substituting, and substituting or annotating all characters of a similar reading level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including grade and reading levels as recorded user attributes and using them along with a user’s selections to determine characters in one notation, such as kanji, to be substituted by characters in another notation, such as kana, including characters of similar reading levels or annotating the kanji with furigana. Upon such modification, the method and system of Sako would include a first notation mode corresponding to a school grade of a user; control switch of the first notation mode to a second notation mode based on a selection of a character in the character string displayed in the first notation mode; the selected character and a character belonging to a proficiency level group same as a proficiency level group of the selected character, and the character string includes the selected character. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve user interactions by including further user data and modifying the system based on the user data to increase reading comprehension.
In regards to claim 2, Sako as modified teaches wherein, the circuitry is further configured to control switch of the second notation mode to a third notation mode (Per paragraphs 0028-0033 of the instant application, the various notation modes include kanji, hiragana, and katakana with or without the presence of furigana. Paragraph 0114 of Sako teaches the system can change the text notation from Kanji to Kana2 and/or change the presence of furigana thereby the system can be changed to a “third mode” in which kana are displayed without furigana) in which the related information is not co-displayed (Paragraphs 0083, 0090 teach the switching/setting of the output display can adjust based on the user attributes including the presence, or lack thereof, of furigana (related information) such that for an advanced reader (in this case an “adult”) the furigana is not necessary as it is for a less advanced reader) together with the character selected by the user and the character belonging to the proficiency level group same as the proficiency level group of the selected character (see prior art rejection of claim 1).  Sako does not explicitly teach based on a selection of a character in the second notation mode.
However, Mori teaches based on a selection of a character in the second notation mode (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation and substitutions that meet their preferences based on the selected kanji). While Mori does not explicitly state the selection is a second selection within a second mode, it would have been prima facie obvious to one of ordinary skill in the art to repeat the step or allow a user to perform a second or plurality of selections as it is a mere duplication of the step with the currently displayed notation mode and does not add patentable significance (see MPEP 2144.04(VI)(B)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by allowing a user to select specific characters for annotating or substituting, and substituting or annotating all characters of a similar reading level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by allowing a user to select specific kanji to be annotated and/or substituted based on the user’s selection and corresponding reading and grading levels. Upon such modification, the method and system of Sako would include based on a selection of a character in the second notation mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve user interactions by allowing a user to repeatedly select kanji to further their comprehension and learning.
In regards to claim 3, Sako as modified teaches wherein the first notation mode corresponding to the school grade of the user (see prior art rejection of claim 1 above) includes information associated with one of a character type to be used (Paragraphs 0090, 0114 teach the notation can include the presence of furigana (information associated with the characters which include kanji or kana) or whether the related information is to be co-displayed (Paragraph 0090-0091; setting for the presence, or lack thereof, of furigana).
In regards to claim 4, Sako further teaches wherein the character type includes kanji (Paragraph 0091), hiragana (Paragraph 0091; Kana, which as noted above includes both hiragana and katakana), and katakana (Paragraph 0091; Kana, which as noted above includes both hiragana and katakana), and the related information includes furigana (Paragraph 0090-0091).
In regards to claim 5, Sako further teaches wherein the character type includes the alphabet (Paragraph 0053; the character type can include an alphabet; additionally, Paragraph 0090 teaches the display can change the language which includes other alphabets such as English), and the related information includes furigana (Paragraph 0090-0091).
In regards to claim 6, Sako further teaches wherein the related information includes a phonetic symbol (Paragraph 0090 teaches that the furigana is phonetic script).
In regards to claim 7, Sako, as discussed above, teaches the circuitry is further configured to determine kanji and hiragana notation to be the first notation mode (Paragraph 0114 teaches the system can change to text notation from Kanji to Kana) but does not explicitly teach based on school-grade-specific kanji allocation table information, the circuitry is further configured to determine kanji and hiragana notation to be the first notation mode corresponding to the school grade of the user. However, Mori further teaches wherein, on the basis of school-grade-specific kanji allocation table information (Paragraphs 0033, 0038 teach text and character difficulty tables that map the characters including kanji to the appropriate grade level), the control unit determines kanji and hiragana notation to be the predetermined notation mode corresponding to the school grade of the user (Paragraphs 0029, 0038, 0045 teach the system’s user information (equivalent to Sako’s User attributes) includes a user’s reading level and the text display being based on the user’s grade and reading level (which is also often associated with a user’s age or grade)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including grade and reading level mapping of characters and grade and reading levels as user attributes, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including grade and reading levels as recorded user attributes and data tables of characters based on their appropriate reading and grade level for comprehension. Upon such modification, the method and system of Sako would include based on school-grade-specific kanji allocation table information, the circuitry is further configured to determine kanji and hiragana notation to be the first notation mode corresponding to the school grade of the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve system performance by including relevant data organization and improving reading comprehension and education by providing users level appropriate characters.
In regards to claim 8, Sako further teaches wherein the circuitry is further configured to display furigana together with kanji (Paragraph 0091 teach furigana is printed alongside kanji) but does not explicitly teach wherein the circuitry is further configured to display furigana together with kanji selected by the user and kanji belonging to the same proficiency level group as the selected kanji, out of the character string. However, Mori further teaches wherein the circuitry is further configured to display furigana together with kanji selected by the user (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation (furigana) and substitutions that meet their preferences) and kanji belonging to the same proficiency level group as the selected kanji, out of the character string (Paragraph 0039 teach furigana are displayed or not displayed based on the character level).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including the user’s ability to select specific kanji and displaying or not displaying furigana based on the kanji’s difficulty level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the user’s ability to select specific kanji and displaying or not displaying furigana based on the kanji’s difficulty level. Upon such modification, the method and system of Sako would include wherein the circuitry is further configured to display furigana together with kanji selected by the user and kanji belonging to the same proficiency level group as the selected kanji, out of the character string. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and ease of use by annotating or substituting characters of similar difficulty.
In regards to claim 9, Sako, as discussed above, wherein the circuitry is further configured to hide the furigana (see prior art rejection of claim 2; Sako paragraphs 0083, 0090). Sako does not explicitly teach wherein the circuitry is further configured to hide the furigana based on display of the kanji together with the furigana a specific number of times. However, Mori further teaches wherein the circuitry is further configured to hide the furigana based on the character difficulty level (Paragraph 0039 teaches characters that should already be mastered are displayed without furigana). While Sako in view of Mori does not explicitly teach the hiding being based on display of the kanji together with the furigana a specific number of times, one of ordinary skill in the art would have found it obvious to try using a specific number of times viewing the furigana (which recording a number of times is further taught below, see the prior art rejection of claim 14) as a factor in removing the furigana from display as one of ordinary skill in the art would expect a user to know and understand the characters based on viewing them a predetermined number of times, and one of ordinary skill in the art would reasonably expect the user to have success in learning the material, thereby mastering it, and moving up a difficulty level. Upon increasing their mastery of the characters and moving up a difficulty level, one of ordinary skill in the art would remove the furigana per the teachings of Mori above in order to further user’s learning.
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by removing furigana based on a user’s mastery level including increasing a user’s mastery level based on the number of times they view the furigana as discuss above, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by removing the furigana from being co-displayed with the kanji as a user reaches the appropriate mastery level for the characters. Upon such modification, the method and system of Sako would include wherein the circuitry is further configured to hide the furigana based on display of the kanji together with the furigana a specific number of times. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and removing the additional information as the user’s mastery increases to test and improve their knowledge/comprehension.
In regards to claim 10, Sako does not explicitly teach wherein the circuitry is further configured to convert all kanji that are same as kanji selected by the user, out of the character string, to hiragana. However, Mori further teaches wherein the circuitry is further configured to convert all kanji that are same as kanji selected by the user (Paragraphs 0004, 0036 teach a user can select specific kanji in the display and selections of annotation and substitutions that meet their preferences), out of the character string, to hiragana (Paragraphs 0037, 0039 teach the kanji can be substituted with kana (as noted above includes hiragana) and characters of the same difficulty are replaced by kana if they are too difficult which include the user selected kanji if selected as a reading preference and would include all of the same kanji as they are the same difficulty by default of being the same kanji character).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including the user’s ability to select specific kanji and converting the same kanji based on the kanji’s difficulty level, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the user’s ability to select specific kanji and substituting kanji based on the kanji’s difficulty level. Upon such modification, the method and system of Sako would include wherein the circuitry is further configured to convert all kanji that are same as kanji selected by the user, out of the character string, to hiragana. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and education by providing users level appropriate characters and ease of use by annotating or substituting characters of similar difficulty/the same characters automatically.
In regards to claim 13, Sako does not explicitly teach wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade. However, Mori further teaches wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade (Paragraphs 0036, 0038 teach the system can include a plurality of character difficulty levels associated with student grade levels).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako to incorporate the teachings of Mori by including organizing characters into difficulty levels by student grade, as both references and the claimed invention are directed to computer systems and methods for modifying text displays including kanji, kana, and furigana based on user attributes. One of ordinary skill in the art would modify Sako by including the organizing characters into a character difficulty table including multiple levels. Upon such modification, the method and system of Sako would include wherein the proficiency level group includes one or a plurality of proficiency-level-specific groups based on character learning content specific to each school grade. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Mori with Sako’s system and method in order to improve reading comprehension and organize data to provide users relevant material by difficult and for further analysis based on difficulty level.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Mori as applied to claim 1 above, and further in view of Begert (US PGPub 20190189027).
In regards to claim 11, Sako and Sako in view of Mori does not explicitly teach wherein the selection of the character by the user (see prior art rejection of claim 1 above) is based on a touch operation with respect to the displayed character. However, Begert teaches a computer system and method for teaching a user a foreign language and pronunciation (abstract; paragraph 0072) including wherein the selection of the character by the user is based on a touch operation with respect to the displayed character (Paragraph 0092 teaches a child can touch an individual word on a touchscreen (see paragraph 0099) to select the word for pronunciation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Begert by allowing a user to select the word (of Mori) by touching a word on a touchscreen, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by having the user select the word by touching the word on the screen (Sako teaches the system includes a touch display (Sako Paragraph 0063)). Upon such modification, the method and system of Sako in view of Mori would include wherein the selection of the character by the user is based on a touch operation with respect to the displayed character. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Begert with Sako in view of Mori’s system and method as the touch screen is already known in Sako and a touch operation is well known in the art as a means of user input/selection that provides a user an ease of use to select the characters/kanji they want to annotate or substitute.
In regards to claim 12, Sako and Sako in view of Mori does not explicitly wherein the selection of the character by the user (see prior art rejection of claim 1 above) is based on a swipe operation with respect to the displayed character. However, Begert further teaches wherein the selection of the character by the user is based on a swipe operation with respect to the displayed character (Paragraph 0092 teaches the child can further select text by moving their finger along (swiping) the word (character)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Begert by allowing a user to select the word (of Mori) by touching, including moving along (swiping), a word on a touchscreen, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by having the user select the word by touching and moving along the word on the screen (Sako teaches the system includes a touch display (Sako Paragraph 0063)). Upon such modification, the method and system of Sako in view of Mori would include wherein the selection of the character by the user is based on a swipe operation with respect to the displayed character. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Begert with Sako in view of Mori’s system and method as the touch screen is already known in Sako and a swipe operation is well known in the art as a means of user input/selection that provides a user an ease of use to select the characters/kanji they want to annotate or substitute.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Mori as applied to claim 1 above, and further in view of Layman (US PGPub 20130029299).
In regards to claim 14, Sako and Sako in view of Mori does not explicitly teach wherein the circuitry is further configured to calculate a character proficiency level of the user based on history of notation change operations performed by the user. However, Layman teaches a language learning system including scoring a user’s performance (proficiency) based on a number of hints (Paragraph 0010, 0051). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako in view of Mori to incorporate the teachings of Layman by providing a user a score/proficiency level based on the number of hints the user requests, as the references and the claimed invention are directed to computer systems and methods for language learning. One of ordinary skill in the art would modify Sako in view of Mori by counting the number of times a user changes notation mode as a number of hints and using that quantity to provide a user a score/proficiency level as the technique of scoring a user based on the number of hints needed is well known in the art. Upon such modification, the method and system of Sako in view of Mori would include wherein the circuitry is further configured to calculate a character proficiency level of the user based on history of notation change operations performed by the user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Layman with Sako in view of Mori’s system and method in order to provide user’s insight into their performance and learning, and one of ordinary skill in the art would expect the technique to work in the same way of reflecting a user’s proficiency based on the number of hints they need as the references are all language learning systems.

Response to Arguments
Applicant's arguments with regards to the rejections under 35 U.S.C. 103, filed September 30, 2022, have been fully considered but they are not persuasive. Applicant’s arguments state that the newly presented features of “control switch of the first notation mode to a second notation mode based on a selection of a character in the character string displayed in the first notation mode” is not shown to be taught, suggested, or rendered obvious over the combination of Sako and Mori and renders the independent claims, and dependent claims by virtue of their dependency, allowable. As discussed in the prior art rejection above, the new limitation is taught by Sako in view of Mori, specifically paragraph 0114 of Sako in view of paragraphs 0004 and 0036 of Mori, as Mori teaches annotating or substituting a notation mode based on a user’s selection of specific kanji on a display and Sako teaches setting for notation modes including switching between kanji and kana and the presence of furigana. As such, the amended claim limitations are taught by the cited prior art, and the claims stand rejected under 35 U.S.C. 103 per the previously cited combinations of prior art.

Conclusion
Accordingly, claims 1-2. 15, and 16 are objected to and claims 1-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per Encyclopedia Britannica, Kana are interpreted as including both Katakana and Hiragana; https://www.britannica.com/topic/kana
        2 Per Encyclopedia Britannica, Kana are interpreted as including both Katakana and Hiragana; https://www.britannica.com/topic/kana